NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BECKY NGUYEN,                                   No. 17-17027

                Plaintiff-Appellant,            D.C. No. 5:16-cv-03780-NC

 v.
                                                MEMORANDUM*
LOCKHEED MARTIN CORPORATION,

                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Northern District of California
               Nathanael M. Cousins, Magistrate Judge, Presiding**

                          Submitted February 13, 2018***

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

       Becky Nguyen appeals pro se from the district court’s summary judgment

in her diversity action alleging age and disability discrimination claims under the

California Fair Employment and Housing (“FEHA”). We have jurisdiction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo. Deppe v. United Airlines, 217 F.3d 1262,

1264 (9th Cir. 2000). We affirm.

      The district court properly granted summary judgment because Nguyen

failed to raise a genuine dispute of material fact as to whether defendant’s non-

discriminatory reason for laying her off was pretextual. See Guz v. Bechtel Nat’l,

Inc., 8 P.3d 1089, 1113-14, 1118-19 (Cal. 2000) (setting forth burden-shifting

framework for analyzing claims of discrimination under the FEHA and noting that

summary judgment for the employer is appropriate where, given the strength of the

employer’s legitimate reasons, any countervailing circumstantial evidence is too

weak to raise a rational inference that discrimination occurred); see also Hersant v.

Cal. Dep’t of Soc. Servs., 67 Cal. Rptr. 2d 483, 487 (Ct. App. 1997) (“[T]he

ultimate issue [is] not whether the employer offered an unbelievable explanation

for the adverse action but whether the employer acted for a discriminatory

reason.”).

      We do not consider arguments raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    17-17027